EXHIBIT 10.6 

 

BlackStar Enterprise Group, Inc.

4450 Arapahoe Ave Suite 100

Boulder Co. 80303

 

Corporate Stock Transfer

Attention: Transfer Department

3200 Cherry Creek Drive South

Denver, CO 80209

 

November 4, 2019

 

Ladies and Gentlemen:

 

 

BlackStar Enterprise Group, Inc., a Delaware corporation (the "Company") and
Adar Alef, LLC (the "Investor") have entered into a Securities Purchase
Agreement dated as of November 4, 2019 (the “Agreement”) providing for the
issuance of the 10% Convertible Promissory Note in the principal amount of
$70,000 (the “Note”).

 

A copy of the Note is attached hereto. You should familiarize yourself with your
issuance and delivery obligations, as Transfer Agent, contained herein. The
shares to be issued are to be registered in the name of the registered holder of
the securities submitted for conversion or exercise.

 

You are hereby irrevocably authorized and instructed to reserve 22,994,383
shares of common stock ("Common Stock") of the Company for issuance upon full
conversion of the Note. The amount of Common Stock so reserved may be increased,
from time to time, by written instructions of the Company or the Investor so
long as there are sufficient authorized and unissued shares of the Company not
otherwise reserved available to do so.

 

So long as you have previously received confirmation from the Company (or
Investor’s counsel) that the shares have been registered under the 1933 Act or
otherwise may be sold pursuant to Rule 144 without any restriction, and the
Company or its counsel or Investor's counsel provides an opinion of counsel to
that effect in form, substance and scope customary for opinions of counsel in
comparable transactions (and satisfactory to the transfer agent), together with
other documentation that may reasonably be requested, and the number of shares
to be issued are less than 4.99% of the total issued common stock of the Company
(which may be increased to 9.9% upon 60 days prior written notice by the
Investor), such shares should be issued either (i) electronically by crediting
the account of a Prime Broker with the Depository Trust Company through its
Deposit/Withdrawal Agent Commission system, provided that the Company has been
made FAST/DRS eligible by DTCC (DWAC), or (ii) in certificated form without any
legend which would restrict the transfer of the shares, and you should remove
all stop-transfer instructions relating to such shares (such shares shall be
issued from the reserve, but in the event there are insufficient reserve shares
of Common Stock to accommodate a Conversion Notice, your firm and the Company
agree that the Conversion Notice should be completed using authorized but
unissued shares of Common Stock that the Company has in its treasury that are
not otherwise reserved). CST is not responsible for the accuracy set forth in
the Notice of Conversion. Until such time as you are advised by Investor or
Company counsel as above that the shares have been registered under the 1933 Act
or otherwise may be sold pursuant to Rule 144 without any restriction, you are
hereby instructed to place the following legend on the certificates:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE

1 

 

REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF
COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN
COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

The Company hereby requests that your firm act promptly, without unreasonable
delay and without the need for any action or confirmation by the Company with
respect to the issuance of Common Stock pursuant to any Conversion Notices
received from the Investor.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, including claims that may
be asserted by the Company, except that the Company shall not be liable
hereunder as to matters in respect of which it is determined that you have acted
with gross negligence or in bad faith. You shall have no liability to the
Company in respect to any action taken or any failure to act in respect of this
if such action was taken or omitted to be taken in good faith, and you shall be
entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company's irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

All processing fees will be expected and payable upon receipt of the request
from the presenter of such request. The Company and Investor understand and
agree that Corporate Stock Transfer's fee schedule is subject to change and the
Investor and the Company agree to pay the full amount of any such conversion
according to the Corporate Stock Transfer fee schedule then in force. Corporate
Stock Transfer shall not be obligated to process any request until and unless
its fees are paid. Further, the Company and Investor understand and acknowledge
that in the event that the Company is delinquent in payment of fees due
Corporate Stock Transfer in an amount less than $1,500, Corporate Stock Transfer
will honor conversion requests with the additional payment of $200.00 per
request. In the event that the Company is suspended with Corporate Stock
Transfer due to non-payment with an account balance owing in excess of $2,500,
Investor or Company will be required to bring the account balance current before
any transactions will be processed.

 

The Company agrees that the Transfer Agent may resign as the Company's transfer
agent. In that event, or in the event that the company terminates the Transfer
Agent, the Transfer Agent reserves the right to and may complete any issuance or
transfer requests then pending. The Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days. In the event that the Company decides to terminate Corporate
Stock Transfer, 30 days’ notice of termination must be given and a fee of
$350/irrevocable instruction letter must be paid prior to termination.

 

The Company hereby authorizes the issuance of such number of shares as will be
necessary to fully convert the Note under its terms and any such shares shall be
considered fully paid and non-assessable at the time of their issuance. The
Company and the Investor agree that the Transfer Agent will be notified in
writing by the Company and the Investor when the Note has been fully converted
and if there are any remaining shares in the reservation that are to be released
and returned to the Company’s Authorized shares.

2 

 

 

The Investor and Company expressly understand and agree that nothing in this
Irrevocable Transfer Instruction Agreement shall require or be construed in any
way to require Corporate Stock Transfer, in its sole discretion, to do, take or
not do or take any action that would be contrary to any court order, any Federal
or State law, rule, or regulation including but expressly not limited to both
the Securities Act of 1933 and the Securities and Exchange Act of 1934 as
amended, the rules and regulations promulgated thereunder by the Securities and
Exchange Commission, or the transfer agent agreement with the Company.

 

The Transfer Agent is not responsible for determining the accuracy of any
conversion notice and may rely on any instructions presented to it consistent
with this letter.

 

The Investor is intended to be and is a third party beneficiary hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

 

 

 

BLACKSTAR ENTERPRISE GROUP, INC.

 

By: /s/ Joseph E. Kurczodyna

____________________________

 

Title: CFO, COB

___________________________

 

 

ADAR ALEF, LLC

 

By: /s/ Aryeh Goldstein

__________________________

Aryeh Goldstein, Manager

 

 

 

 

Acknowledged and Agreed:

Corporate Stock Transfer

 

By: /s/ Michaelie Wingo

________________________________

 



3 

 